DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 3 and 10 are objected to because of the following informalities:
The following terms lack a proper antecedent basis:
Claim 3, line 4: “the middle”;
Claim 3, line 7: “the extended region”;
Claim 3, line 10: “the isosceles trapezoid”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is not clear what the structure of the claimed screen printing plate is. The claim is replete with references to the structure of the crystalline silicon solar cell. However, the crystalline silicon solar cell is not positively recited, and is separate from the screen printing plate. Because the structure of the screen printing plate is defined by references to unclaimed structures that are not part of the screen printing plate, it is not possible to accurately determine the scope of the claim. Claims 3-6, 9, and 10 suffer from the same deficiency of relying upon non-claimed structures to define the structure of the claimed apparatus. To expedite prosecution, the examiner will do his best to interpret the claims for an examination with respect to the prior art.
Regarding claim 3, it is not clear how the octagonal shapes are defined and arranged, as they refer to non-claimed structures.
Regarding claim 4, it is not clear what direction the blocking portion is arranged in, as the direction refers to a direction of non-claimed structures.
Regarding claim 5, it is not clear what direction the blocking portion is arranged in, as the direction refers to a direction of non-claimed structures.
Regarding claim 9, it is not clear how the distance is measured, because the distance refers to non-claimed structures.
Regarding claim 10, it is not clear what the width is, because the width refers to non-claimed structures.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidoguchi, JP 2006-341547 A (hereinafter Kidoguchi).
Regarding claim 1, Kidoguchi teaches a screen printing plate for manufacturing a crystalline silicon solar cell,
a positive electrode of the crystalline silicon solar cell comprising a positive electrode busbar, a positive electrode grid and a break-proof grid structure (this limitation refers to the material or article worked upon by the apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally and functionally apparatus, as set forth in MPEP § 2115),
wherein the screen printing plate is at least used for integral printing forming of the positive electrode grid and the break-proof grid structure (this limitation refers to an intended use of the apparatus, and is incapable of patentably distinguishing the apparatus over an otherwise structurally and functionally identical apparatus, as set forth in MPEP §2114. In this instance, the screen of Kidoguchi appears capable of being used for this intended function),
wherein the screen printing plate is provided with a blocking portion for blocking the passage of a paste (support portions 1a, Fig. 1),
the blocking portion corresponding to the break-proof grid structure of the positive electrode and being used for forming a hollow-out groove at a position in the break-proof grid structure corresponding to the blocking portion when the positive electrode is printed (this limitation refers to the material or article worked upon by the apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally and functionally apparatus, as set forth in MPEP § 2115), and
wherein the blocking portion is positioned such that the hollow-out groove is formed in a portion of the break-proof grid structure between the positive electrode busbar and the positive electrode grid (this limitation refers to the material or article worked upon by the apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally and functionally apparatus, as set forth in MPEP § 2115. Additionally, this limitation refers to an intended use of the apparatus, and is incapable of patentably distinguishing the apparatus over an otherwise structurally and functionally identical apparatus, as set forth in MPEP §2114. In this instance, the screen of Kidoguchi appears capable of being used for this intended function).
Regarding claim 2, Kidoguchi teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kidoguchi also teaches wherein the blocking portion is a photosensitive emulsion or non-photosensitive emulsion (“photosensitive emulsion,” Abstract).
Regarding claim 4, Kidoguchi teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kidoguchi also teaches wherein the blocking portion is arranged in a lengthwise direction (blocking portions 1a arranged in a direction, Fig. 1).
of the positive electrode grid (this limitation refers to the material or article worked upon by the apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally and functionally apparatus, as set forth in MPEP § 2115).
Regarding claim 5, Kidoguchi teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kidoguchi also teaches wherein the blocking portion is arranged in a direction (blocking portions 1a arranged in a direction, Fig. 1)
perpendicular to a lengthwise direction of the positive electrode grid (this limitation refers to the material or article worked upon by the apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally and functionally apparatus, as set forth in MPEP § 2115).
Regarding claim 6, Kidoguchi teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kidoguchi also teaches wherein the blocking portion includes one or more blocking portions (multiple blocking portions 1a, Fig.1),
so that one or more hollow-out grooves are formed in each break-proof grid structure (this limitation refers to the material or article worked upon by the apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally and functionally apparatus, as set forth in MPEP § 2115).
Regarding claim 7, Kidoguchi teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kidoguchi also teaches wherein the blocking portion is in a shape of a rectangle or circle (portions of 1a have a rectangular shape, Fig. 1).
Regarding claim 8, Kidoguchi teaches the invention of claim 7, as set forth in the rejection of claim 7 above. Kidoguchi also teaches wherein a length and width of the rectangle is selected from a range of 0.034-0.084 mm; and a diameter of the circle is in a range of 0.034-0.084 mm (width of 400 µm, p. 4).
Regarding claim 9, Kidoguchi teaches the invention of claim 1, as set forth in the rejection of claim 1 above. Kidoguchi also teaches wherein a distance between a center of the blocking portion and an edge of the positive electrode busbar is in a range of 0.033-0.068mm (distances can be measured from blocking portions 1a, Fig. 1. However, this limitation refers to the material or article worked upon by the apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally and functionally apparatus, as set forth in MPEP § 2115).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kidoguchi in view of Tong et al., CN 203932074 U (hereinafter Tong).
Regarding claim 3:
Kidoguchi teaches wherein the screen printing plate comprises a break-proof grid forming region which allows a paste to pass therethrough to form the break-proof grid structure (openings 1c, Fig. 1).
Kidoguchi does not teach wherein the break-proof grid forming region is an octagon comprising a rectangle located in the middle and two isosceles trapezoids that are located at both sides of the rectangle and are provided symmetrically with the rectangle as a center.
Tong teaches a solar cell having a region that is an octagon comprising a rectangle located in the middle and two isosceles trapezoids that are located at both sides of the rectangle and are provided symmetrically with the rectangle as a center (trapezoidal regions 4, Fig. 2, with a rectangular portion spanning between the two trapezoids). Tong teaches that such a shape of a solar cell is advantageous for reducing the series resistance of the positive electrode, and improving current collecting efficiency (Abstract).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify Kidoguchi to include shapes in the screen that are an octagon comprising a rectangle located in the middle and two isosceles trapezoids that are located at both sides of the rectangle and are provided symmetrically with the rectangle as a center, because Tong teaches that solar cells made with such shapes are advantageous for reducing the series resistance of the positive electrode, and improving current collecting efficiency.
Applicant should note that the limitations “the rectangle spans the positive electrode busbar and left and right ends of the rectangle extend out of the positive electrode busbar, the extended region is an extensional break-proof region of a rectangle shape, both ends of the isosceles trapezoid are respectively in contact with the extensional break-proof region and the positive electrode grid, the isosceles trapezoid is a tapered region with a cross section gradually reducing in a direction from the positive electrode busbar to the positive electrode grid, and the blocking portion is located within the isosceles trapezoid or spans the extensional break-proof region and the isosceles trapezoid” refer to the material or article worked upon, and are not capable of patentably distinguishing the apparatus over an otherwise structurally and functionally apparatus, as set forth in MPEP § 2115.
Regarding claim 10, the combination of Kidoguchi and Tong teaches the invention of claim 3, as set forth in the rejection of claim 3 above. The combination of Kidoguchi and Tong also teaches wherein a width of a lower base of the isosceles trapezoid of the break-proof grid forming region is in a range of 0.050-0.500 mm, a width of an upper base of the isosceles trapezoid is the same as a width of the positive electrode grid, and a height of the isosceles trapezoid is in a range of 0.400-1.600 mm (Tong: “Specifically, width of Wifi said structure with gradually changed width region whose width is at least 10 microns greater than the width of the grid line, in this embodiment, preferably greater than 20 microns,” ¶ 0051; it is obvious to size the features on the screen to be appropriate to print the desired size of features on the solar cell).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Endo et al., US 2013/0291743 A1 teaches a screen for screen printing solar cells (1, Fig. 7) having blocking portions that block paste from traveling from one side of the screen to the other.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leo Hinze whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leo T Hinze/
Patent Examiner
AU 2853
30 July 2022

/Leslie J Evanisko/            Primary Examiner, Art Unit 2853